MANDATE

                             Court of Appeals
                         First District of Texas

                             NO. 01-14-00225-CV
                          ———————————
              SHAMROCK MANAGEMENT, LLC, Appellant
                                        V.
                      DUNE ENERGY, INC., Appellees

 Appeal from the County Court at Law No. 1 of Galveston County (Tr. Ct. No.
                             CV-0059024-A)

TO THE COUNTY COURT AT LAW NO. 1 OF GALVESTON COUNTY,
GREETINGS:

                Before this Court, on the 29th day of January, 2015, the
          cause upon appeal to revise or to reverse your judgment was
          determined. This Court made its order in these words:

          After due consideration, the Court grants the parties’ joint
          motion to vacate the trial court judgment, remand for further
          proceedings and discharge the surety on the supersedeas bond
          pursuant to settlement. Accordingly, the Court vacates the
          trial court’s judgment without regard to the merits, and
          remands the case to the trial court for rendition of judgment in
          accordance with the parties’ agreement. The clerk of the trial
              court shall release the surety from further liability on the
              supersedeas bond filed in the case.

                     The Court orders that appellate costs are taxed against
              the party incurring same.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 29, 2015.

             Per curiam opinion delivered by panel consisting of Chief Justice
       Radack and Justices Bland, and Huddle.



       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 29, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT